
	

113 HR 1926 IH: State Trade Coordination Act
U.S. House of Representatives
2013-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1926
		IN THE HOUSE OF REPRESENTATIVES
		
			May 9, 2013
			Mr. Chabot (for
			 himself, Mr. Graves of Missouri,
			 Ms. Chu, and
			 Mr. Tipton) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs
		
		A BILL
		To further enhance the promotion of exports of United
		  States goods and services, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 State Trade Coordination
			 Act.
		2.Membership of
			 representatives of State trade promotion agencies on Trade Promotion
			 Coordinating CommitteeSection
			 2312(d) of the Export Enhancement Act of 1988 (15 U.S.C. 4727(d)) is
			 amended—
			(1)by redesignating
			 paragraph (2) as paragraph (3); and
			(2)by inserting after
			 paragraph (1) the following new paragraph:
				
					(2)Representatives
				from State trade promotion agenciesThe TPCC shall also include 1 or more
				members appointed by the President who are representatives of State trade
				promotion agencies.
					.
			3.Federal and State
			 export promotion coordination plan
			(a)In
			 generalThe Secretary of
			 Commerce, acting through the Trade Promotion Coordinating Committee and in
			 coordination with representatives of State trade promotion agencies, shall
			 develop a comprehensive plan to integrate the resources and strategies of State
			 trade promotion agencies into the overall Federal trade promotion program.
			(b)Matters To be
			 includedThe plan required under subsection (a) shall include the
			 following:
				(1)A
			 description of the role of State trade promotion agencies in assisting
			 exporters.
				(2)An outline of the role of State trade
			 promotion agencies and how it is different from Federal agencies located within
			 or providing services within the State.
				(3)A
			 plan on how to utilize State trade promotion agencies into the Federal trade
			 promotion program.
				(4)An explanation of
			 how Federal and State agencies will share information and resources.
				(5)A
			 description of how Federal and State agencies will coordinate education and
			 trade events in the United States and abroad.
				(6)A
			 description of the efforts to increase efficiency and reduce
			 duplication.
				(7)A
			 clear identification of where businesses can receive appropriate international
			 trade information under the plan.
				(c)DeadlineThe
			 plan required under subsection (a) shall be finalized and submitted to Congress
			 not later than 12 months after the date of the enactment of this Act.
			4.Annual
			 Federal-State export strategy
			(a)In
			 generalThe Secretary of
			 Commerce, acting through the head of the United States Commercial Service,
			 shall develop an annual Federal-State export strategy for each State that
			 submits to the Secretary of Commerce its export strategy for the upcoming
			 calendar year. In developing an annual Federal-State export strategy under this
			 subsection, the Secretary of Commerce shall take into account the Federal and
			 State export promotion coordination plan developed under section 3.
			(b)Matters To be
			 includedThe Federal-State export strategy required under
			 subsection (a) shall include the following:
				(1)The State’s export
			 strategy and economic goals.
				(2)The State’s key
			 sectors and industries of focus.
				(3)Possible foreign
			 and domestic trade events.
				(4)Efforts to
			 increase efficiencies and reduce duplication.
				(c)ReportThe Federal-State export strategy required
			 under subsection (a) shall be submitted to the Trade Promotion Coordinating
			 Committee not later than February 1 of each year.
			5.Coordinated
			 metrics and information sharing
			(a)In
			 generalThe Secretary of
			 Commerce, in coordination with representatives of State trade promotion
			 agencies, shall develop a framework to share export success information, and
			 develop a coordinated set of reporting metrics.
			(b)Report to
			 CongressNot later than 1 year after the date of the enactment of
			 this Act, the Secretary of Commerce shall submit to Congress a report that
			 contains the framework and reporting metrics required under subsection
			 (a).
			6.Annual survey and
			 analysis and report under National Export StrategySection
			 2312 of the Export Enhancement Act of 1988 (15 U.S.C. 4727) is amended—
			(1)in subsection
			 (c)—
				(A)in paragraph (5),
			 by striking and at the end;
				(B)in paragraph (6),
			 by striking the period at the end and inserting ; and;
			 and
				(C)by adding at the
			 end the following:
					
						(7)in coordination with State trade promotion
				agencies, include a survey and analysis regarding the overall effectiveness of
				Federal-State coordination and export promotion goals on an annual basis, to
				further include best practices, recommendations to better assist small
				businesses, and other relevant matters.
						; and
				(2)in subsection (f),
			 in paragraph (1), by inserting (including implementation of the survey
			 and analysis described in paragraph (7) of that subsection) after
			 the implementation of such plan.
			
